Citation Nr: 1453920	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for Lyme disease, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition as due to herbicide exposure, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for ischemic heart disease due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Richard L. Frankel Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The August 2010 rating decision denied reopening a claim for service connection for Lyme disease.  The January 2011 rating decision denied service connection for ischemic heart disease due to Agent Orange exposure, and denied reopening a claim for service connection for a skin condition.  

In January 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A July 2008 Board decision denied a claim for service connection for Lyme disease.  The Veteran did not appeal that decision and it became final.

2.  Evidence received since the July 2008 Board decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for Lyme disease, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

3.  A May 2006 rating decision denied a claim for service connection for any skin condition as due to herbicide exposure.  The Veteran did not appeal that decision and it became final.

4.  Some of the evidence received since the May 2006 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin condition.  

5.  The competent evidence of record shows that the Veteran does not have a current heart disability, claimed as ischemic heart disease, that was caused by or related to service, or that became manifest to a compensable degree within one year of service, including due to Agent Orange.


CONCLUSIONS OF LAW

1.  The July 2008 Board decision that denied a claim for service connection for Lyme disease is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. §20.1100 (2014).  

2.  New and material evidence has not been received to reopen a claim of entitlement of service connection for Lyme disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The May 2006 rating decision that denied a claim for service connection for any skin condition as due to herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).

4.  New and material evidence has been received to reopen a claim of service connection for a skin condition, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in May and June 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claims for service connection for Lyme disease and a skin disability.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudications in the July 2012 statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a skin condition in May 2005 and Lyme disease in August 2002.  A May 2006 rating decision denied the claim for a skin condition on the bases of no current disability and no evidence of occupational exposure to herbicides.  A July 2008 Board decision denied the claim for Lyme disease on the basis that there was no competent evidence that showed the Veteran had chronic Lyme disease.  The Veteran did not timely appeal the May 2006 and July 2008 decisions, and no new evidence was received within one year.  Therefore those decisions are final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2002).  Service connection for a skin condition and Lyme disease may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Skin Condition

The Veteran asserts that he has a skin condition as a result of his military service, to include as due to herbicide exposure.  The Veteran's service treatment records show that in January 1969 the Veteran was seen for a rash that was thought to be measles, however measles was never diagnosed.  An August 1970 note indicates the Veteran was seen for a rash in his crotch area.  

The Board finds that the Veteran has submitted new and material evidence since the last final decision in May 2006.  The newly submitted evidence includes VA treatment records which document continued complaints, treatment, and diagnosis of various skin disorders, including acne, rash (non-specific), and cystic acne.  Additionally, under 38 C.F.R. 3.307(a)(6)(iv), effective February 24, 2011, the presumption of herbicide exposure was extended to any Veteran who served between April 1, 1968 and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  The Veteran served in Korea from July 1970 to October 1970 in the 3rd Battalion, 7th Infantry.  The Veteran served during the extended time period for presumed herbicide exposure and in a unit determined by VA or the DoD to have operated in or near the Korean DMZ.  

Accordingly, this evidence is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of a skin condition, to include as due to Agent Orange exposure.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a skin condition, to include as due to Agent Orange exposure is reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).  

Lyme Disease

At the time of the July 2008 Board decision that denied service connection for Lyme disease, the competent evidence of record did not show that the Veteran had chronic Lyme disease.  Since the last final decision treatment records continue to note that the Veteran was treated for Lyme disease in the past, however, there is no evidence that shows continuing treatment for Lyme disease or residuals of Lyme disease.  Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show that he has a current diagnosis of Lyme disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Since there has been no additional evidence submitted that shows the Veteran, at any time during the pendency of this appeal, had a current diagnosis of Lyme disease, it follows that even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised.  In sum, there has been no evidence submitted that is new or material as it pertains to the Veteran's claim of service connection for Lyme disease.  This claim cannot be reopened for these reasons.  

Service Connection

The Veteran is seeking to establish service connection for ischemic heart disease on a presumptive basis due to exposure to herbicides in Korea.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.  As noted earlier, the Veteran's exposure has been established by the evidence so the presumption applies.  

The evidence of record however does not show that the Veteran has ischemic heart disease, or any heart condition for that matter for which service connection is warranted.  The Veteran's service treatment records do not show any findings or treatment of coronary artery disease in service.  VA treatment records show that in September 2010, the Veteran had a cardiology diagnostic study done.  The findings revealed all valves appeared normal.  All chambers were normal size.  The Veteran's left ventricular wall motion revealed very mild septal hypokinesis, and overall systolic function appeared to be low normal.  No pericardial effusion or thrombus was seen.  Color Doppler revealed trivial pulmonic and trivial mitral regurgitation.  The conclusion was normal left ventricle size with mild septal hypokinesis and low-normal systolic function.  His estimated ejection fraction (EF) was 52%.  No diagnosis of heart disease was given.  The Veteran was also administered a stress test as part of the cardiology diagnostic study the same day.  The Veteran denied any complaints at the time of the study.  He tolerated the treadmill for 10:32 minutes with no complaints of chest pain.  He had mild shortness of breath (sob) and leg fatigue, both of which resolved once the test stopped and the patient rested for several minutes.  

A September 29, 2010 VA treatment note shows that the Veteran's physician, Dr. R.A. wrote the Veteran telling him that he had reviewed the Veteran's September 23, 2010 Echo and Stress test reports and that it showed overall good functioning and circulation of the heart.  

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran has a current heart disability, to include ischemic heart disease due to Agent Orange exposure.  Additionally, the evidence is against a finding that a heart disability, to include ischemic heart disease due to Agent Orange exposure manifested within one year of separation from active service.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

New and material evidence having been received, the claim for service connection for a skin condition, to include as due to Agent Orange exposure is reopened.  To that extent only, the claim is allowed.  

As new and material evidence has not been received, the request to reopen a service connection claim for Lyme disease is denied.

Service connection for ischemic heart disease due to Agent Orange exposure is denied.


REMAND

As noted above the Veteran's claim for service connection for a skin condition, to include as due to Agent Orange exposure is reopened.  The Veteran should be afforded a VA examination to determine if he has chloracne, any acneform disease consistent with chloracne, or any other skin disorder (including acne, rash (non-specific) or cystic acne) which is attributable to service, to include presumed in-service herbicide exposure.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA dermatology examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination and note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

The examiner should identify all current skin disorders found to be present, to include any chloracne; acneform disease; acne; rash (non-specific); and cystic acne.

The examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed in-service herbicide exposure. The Veteran's credible assertions that he has had skin problems since service should be considered and addressed. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


